DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/30/2020 and 11/19/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Interpretation
The term “processor” in claims 1 and 9 is interpreted to be short for “microprocessor” or equivalent, which is a structural machine, consistent with the specification and the plain meaning. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by ZHOU et al. (hereafter referred to as “ZHOU”, US 2011/0190657). 

Regarding claim 9, ZHOU discloses an ophthalmologic image of a tissue of a subject eye, the ophthalmologic image processing device comprising a processor (Figs. 7-8, the method is clearly processor based as it involves, e.g., machine learning, see pg. [0068]), wherein the processor: 
acquires the ophthalmologic image photographed by an ophthalmologic image photographing device (Figs. 7&8, the input OCT image “Cirrus”); 
inputs the ophthalmologic image into a mathematical model trained by a machine learning algorithm (Figs. 7&8, pg. [0063] and [0068] the conversion functions refer to mathematical models that can be optimized using machine learning. The plurality of conversion functions define a mathematical model) and acquires results of analyses relating to diseases or structures of a subject eye (Figs. 7&8, pg. [0106], deviation map derived from different tests (Cirrus, GDs, HFA) are related to eye diseases such as glaucoma); 
acquires a supplemental map, for each of the results of the analyses, that indicates a distribution of weight relating to the analysis by the mathematical model, for which an image area of the ophthalmologic image input into the mathematical model is set as a variable (Figs. 7&8, pg. [0079]-[0080] the deviation map from each test (Cirrus, GDs, or HFA) are distribution of weight relating to the analysis by the mathematical model); 
generates an integration map in which the supplemental maps are integrated within an identical area (Figs. 7-8, pg. [0106], The agreement index and combined probability map); and 
displays the integration map on a display unit (Figs. 7-8, pg. [0106] “Displaying structural test results from OCT and/or GDx in a format similar to that of measured visual field data facilitates more straightforward interpretation of multimodality test results”, also see pg. [0012]).

Regarding claim 10, ZHOU discloses the ophthalmologic image processing device according to claim 9, wherein the supplemental map indicates a distribution of a degree of influence that affects the result of the analysis output by the mathematical model (ZHOU, pg. [0079] “From these deviations a probability is determined which indicates whether the deviations are non-significant or if significant, how much”; pg. [0080] “the pattern deviation probability maps are used to identify test points having normal sensitivity and those demonstrating relative loss.”).

Regarding claim 11, ZHOU discloses the ophthalmologic image processing device according to claim 9, wherein the supplemental map indicates a distribution of a degree of certainty of the analysis by the mathematical model (Figs. 7&8 and pg. [0079]-[0080], see analysis of claim 10).

Regarding claim 12, ZHOU discloses the ophthalmologic image processing device according to claim 9, wherein the processor changes a display mode of each of the supplemental maps and integrates the supplemental maps to generate the integration map (ZHOU, Figs. 7&8, pg. [0079]-[0080]. For example in Fig. 7, the deviation map from Cirrus is displayed in a different mode than the deviation map from the HFA test).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (US 2011/0190657), and in view of DURBIN et al. (hereafter referred to as ‘DURBIN’, US 2014/0276025, IDS).  

Regarding claim 1, ZHOU discloses an ophthalmologic image processing device that processes an ophthalmologic image of a tissue of a subject eye, the ophthalmologic image processing device comprising a processor (Figs. 7-8, the method is clearly processor based as it involves, e.g., machine learning, see pg. [0068]), wherein the processor: 
acquires the ophthalmologic image photographed by an ophthalmologic image photographing device (Figs. 7&8, the input OCT image “Cirrus”); 
inputs the ophthalmologic image into a mathematical model trained by a machine learning algorithm (Figs. 7&8, “RNFL to Sensitivity  Conversion Function”, see pg. [0063] “Conversion functions refer to mathematical models which convert spatial measurement of one or more test modalities to a selected spatial measurement”, pg.[0068] “Optimization of the conversion functions may be performed using a range of techniques, including machine learning”) and acquires a result of an analysis relating to at least one of a specific disease and a specific structure of a subject eye (Figs. 7&8, pg. [0106], deviation map related to eye diseases such as glaucoma); 
acquires information of a distribution of weight relating to the analysis by the mathematical model, as supplemental distribution information, for which an image area of the ophthalmologic image input into the mathematical model is set as a variable (Figs. 7&8, pg. [0079]-[0080] the pattern deviation map and the total deviation maps are distribution of weight relating to the analysis by the mathematical model); 
ZHOU does not expressly disclose the following limitations: “sets a part of the image area of the ophthalmologic image, as an attention area, based on the supplemental distribution information; acquires an image of a tissue including the attention area among a tissue of the subject eye; and displays the image on a display unit”.
In the same field of endeavor, DURBIN discloses: sets a part of the image area of the ophthalmologic image as an attention area, acquires an image of a tissue including the attention area among a tissue of the subject eye (pg. [0046] “adaptively change the characteristics of subsequent scans based on the information derived from the first imaging modality”, pg. [0051]-[0052], “information thus obtained can be used to control the scan of a second imaging modality ( e.g., OCT) of these regions-of-interest.”); and displays the image on a display unit (pg. [0054], claim 17).
It is common to conduct further observation and analysis on problematic areas of an eye. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of DURBIN with that of ZHOU to yield the invention as described in claim 1. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results of eye disease detection/identification. 

Regarding claim 2, ZHOU in view of DURBIN discloses the ophthalmologic image processing device according to claim 1, wherein the supplemental distribution information includes information indicating a distribution of a degree of influence that affects the result of the analysis output by the mathematical model (ZHOU, pg. [0079] “From these deviations a probability is determined which indicates whether the deviations are non-significant or if significant, how much”; pg. [0080] “the pattern deviation probability maps are used to identify test points having normal sensitivity and those demonstrating relative loss.”).

Regarding claim 3, ZHOU in view of DURBIN discloses the ophthalmologic image processing device according to claim 1, wherein the supplemental distribution information includes information indicating a distribution of a degree of certainty of the analysis by the mathematical model (ZHOU, pg. [0079]-[0080], see analysis of claim 2).

Regarding claim 4, ZHOU in view of DURBIN discloses the ophthalmologic image processing device according to claim 3, wherein the processor sets an area of which the degree of certainty of the analysis relating to a specific disease or a specific structure is equal to or smaller than a threshold, within the image area of the ophthalmologic image, as the attention area (ZHOU, Figs. 7&8, pg. [0079] “if significant, how much (is this deviation present in <5% of the population?, <2% of the population?, etc.)”; pg. [0080] “Points with significantly depressed sensitivity, but not perimetrically blind (relative loss), are identified as test points with sensitivities depressed below the p<0.05 significance limits in the pattern deviation map.”).

Regarding claim 5, ZHOU in view of DURBIN discloses the ophthalmologic image processing device according to claim 1, wherein the processor sets an area including a position of which the weight shown by the supplemental distribution is the largest or an area including a position of which the weight is equal to or larger than a threshold, within the image area of the ophthalmologic image, as the attention area (ZHOU, Figs. 7&8, pg. [0079]-[0080], see analysis of claims 4 and 5,).

Regarding claim 6, ZHOU in view of DURBIN discloses the ophthalmologic image processing device according to claim 1, wherein the processor acquires a tomographic image of a part passing the attention area, among a tissue of the subject eye and displays the tomographic image on the display unit (DURBIN, pg. [0052], ZHOU, Figs. 7&8, OCT).

Regarding claim 7, ZHOU in view of DURBIN discloses the ophthalmologic image processing device according to claim 1, wherein the processor extracts an image area including the attention area from the ophthalmologic image for which a tissue of the subject eye is photographed and displays the image on the display unit (DURBIN, pg. [0051]-[0052], pg. [0054], claim 17, ZHOU, pg. [0060]).

Regarding claim 8, ZHOU in view of DURBIN discloses the ophthalmologic image processing device according to claim 1. The ZHOU and DURBIN combination as applied to claim 1 fails to expressly disclose wherein the processor switches whether the image of a tissue including the attention area is displayed or is not displayed on the display unit, in accordance with an instruction input by a user.
However, as stated in DURBIN (pg. [0038]): “The display 122 can also provide a user interface for the instrument operator to control the collection and analysis of the data”. Allowing user to choose whether to display a collected image is a common function of a user interface. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 8 from the teachings of ZHOU in view of DURBIN.

Claim 15 has been analyzed and is rejected for the same reasons as outlined above regarding claim 1.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (US 2011/0190657), and in view of Nakano et al. (hereafter referred to as ‘Nakano’, US 2012/0050308).  

Regarding claim 13, ZHOU discloses the ophthalmologic image processing device according to claim 9, but fails to expressly disclose displaying the integration map to be superimposed on the ophthalmologic image of the subject eye.
However, superimposing spatial measurement on original image is well known and common practice in medical image processing to assist diagnose and/or surgery, as for example shown in Nakano (Abstract, Figs. 4&9).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Nakano with that of ZHOU to yield the invention as described in claim 13.

Regarding claim 14, ZHOU in view of Nakano discloses the ophthalmologic image processing device according to claim 13, but fails to further teach the remaining limitations of claim 14. 
However, allowing user to choose whether to display an image or other information is a common function of a user interface, as for example disclosed in Nakano (pg. [0156], switching between "display" and "non-display" according to user instruction). 
In addition, adjusting transparency when two sources are superimposed to improve visibility of important information to the user is also well known, as for example disclosed in Nakano (Fig. 8, S806 and S807)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 14 from the teachings of ZHOU and Nakano.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666